Citation Nr: 1721050	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for residual scars, status post malignant melanoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for residual painful scars, status post malignant melanoma.

3.  Entitlement to an initial compensable disability rating for scar of the posterior trunk region, status post malignant melanoma.

4.  Entitlement to an initial compensable disability rating for residual linear scar, status post malignant melanoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to June 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2016, the Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In September 2016, the Board remanded the issue of entitlement to an initial disability rating in excess of 30 percent for residual scars, status post malignant melanoma for further development.

In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for residual painful scars, status post malignant melanoma, rated as 10 percent disabling; residual linear scar, status post malignant melanoma, rated as noncompensable; and scar of the posterior trunk region, status post malignant melanoma, rated as noncompensable.  All three awards were effective December 1, 2016.  Although the Veteran did not specifically disagree with the ratings or the effective dates assigned, the Board finds that the ratings and effective dates for these three issues are part and parcel of the Veteran's claim for an increased initial rating for residual scars, status post malignant melanoma.  Thus, these issues are identified as separate appeal issues on the cover page of this decision.

In a February 2017 statement, the Veteran requested an audit of his disability benefit regarding possible entitlement to a retroactive payment.  It does not appear that this request has been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals scars, status post malignant melanoma, were manifested by scars or other disfigurement of the head, face, and neck with visible tissue loss and gross distortion and asymmetry of the Veteran's ears, and three characteristics of disfigurement.

2.  Throughout the appeal period, no more than two of the Veteran's residual scars, status post malignant melanoma were painful, and no scars were unstable.

3.  It is factually ascertainable that two of the Veteran's residual scars, status post malignant melanoma were painful throughout the appeal period.

4.  Throughout the appeal period, the Veteran's superficial, non-linear residual scars, status post malignant melanoma measured less than 929 sq. cm. in area.

5.  Throughout the appeal period, the Veteran's residual scar linear scars, status post malignant melanoma did not adversely affect any function.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for residual scars, status post malignant melanoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for residual painful scars, status post malignant melanoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for an effective date of June 15, 2015 for entitlement to an initial 10 percent disability rating for residual painful scars, status post malignant melanoma have been met.  38 U.S.C.A. §§ 1155, 5101, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for an initial compensable disability rating for scar of the posterior trunk region, status post malignant melanoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2016).

5.  The criteria for an initial compensable disability rating for residual linear scar, status post malignant melanoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by the June 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  VA examinations were conducted in August 2015 and December 2016.  The Board finds that all development requested in the September 2016 remand has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.

Diagnostic Code 7800 applies to scars or other disfigurement of the head, face or neck.  In relevant part, a 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.

Under Note (1), the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: 
A scar five or more inches (13 or more cm.) in length. 
A scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of the scar elevated or depressed on palpation.
A scar adherent to underlying tissue.
Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Pursuant to Note (2), in pertinent part, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Pursuant to Note (5), the characteristic(s) of disfigurement may be caused by one scar of by multiple scars.  The characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  In relevant part, a 10 percent evaluation is assigned for such scars encompassing an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  

Diagnostic Code 7804 pertains to unstable or painful scars.  In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Diagnostic Code 7805 pertains to other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Under Diagnostic Code 7805, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

Per the August 2015 rating decision, the Veteran's residual scars of his head, face, and neck, status post malignant melanoma, are currently rated as 30 percent disabling under Diagnostic Code 7800.  See also February 2017 supplemental statement of the case.  Per the February 2017 rating decision, the Veteran's residual painful scars are rated as 10 percent disabling under Diagnostic Code 7804.  The Veteran's residual linear scar is rated as noncompensable under Diagnostic Code 7805, and the scar of the posterior trunk region is rated as noncompensable under Diagnostic Code 7802.

Private treatment records, including from the McIntosh Clinic and Dr. D.F.M., discuss the Veteran's excisions of skin cancer lesions from 2004 to June 2016, but only indicate the locations and sizes of the incisions for the excisions at the times they were performed.  In an August 2016 Scars and Disfigurement Disability Benefits Questionnaire (DBQ), Dr. D.F.M. listed the type of cancerous lesions, the sites of the excisions, and the dates the excisions were performed.  However, neither the private treatment records nor the August 2016 DBQ provide adequate descriptions of the Veteran's resulting scars in order to properly rate the scars under the Rating Schedule.  For instance, they do not indicate whether the resulting scars are linear or non-linear, the measurements of the scars, whether the scars are superficial or deep, or whether there is abnormal pigmentation or texture of the head, face, or neck.  

Upon VA examination in December 2016, the VA examiner reviewed the evidentiary record, to include the Veteran's private treatment records.  The VA examiner explained that several of the Veteran's skin cancer removals as listed by Dr. D.F.M. with the August 2016 DBQ took place in overlapping areas, and stated therefore it is not possible to match the Veteran's current findings to each procedure.  The December 2016 VA examiner explained that the Veteran's current findings, as will be discussed by the Board below, are the culmination of residuals from the Veteran's many skin cancer-related procedures through the years.  Given the Veteran's numerous scars and areas of disfigurement, to help clarify the Board's discussion, the Board will assign each a number.

Scar #1 is a linear scar on the Veteran's left upper extremity which measures 6 cm by 0.2 cm.  See December 2016 VA examination report; August 2015 VA examination report.  

Scar #2 is a linear scar on the Veteran's anterior trunk, located on the chest wall, which measures 2 cm by 1 cm.  See August 2015 VA examination report.  

Scar #3 is a superficial non-linear scar on the Veteran's left posterior shoulder, which is described as purplish and somewhat depressed, measuring 2 cm by 1 cm.  See December 2016 VA examination report.  

Scar #4 is a superficial linear scar on the Veteran's right posterior shoulder which measures 2 cm in length.  See December 2016 VA examination report.  

Accordingly, the Veteran's superficial non-linear scars on his extremities and trunk have an approximate total area of 2 sq. cm. on his posterior trunk.  See December 2016 VA examination report.  The medical evidence of record indicates that none of the scars on the Veteran's trunk and extremities are painful or unstable upon examination.  See December 2016 VA examination report; August 2015 VA examination report.

Most of the Veteran's residuals scars, status post malignant melanoma, are scars or areas of disfigurement on his head, face, or neck.  Photographs of the Veteran's scars/disfigurement are associated with the evidentiary record.  

Scar/disfigurement #5 is disfigurement of the left superior auricle (ear), where the pinna or outer ear is missing and has been reconstructed; photographs of the Veteran's left ear show the resulting asymmetry.  See December 2016 VA examination report; August 2015 VA examination report.  The Veteran's left tragus, the tongue-like projection of the cartilage in front of the opening of the external ear canal, is also somewhat deformed.  See December 2016 VA examination report.  The August 2015 VA examiner stated the surface contour was depressed on palpation.  According to the December 2016 VA examiner, a measurable scar is not visible.  Upon the December 2016 VA examination the Veteran reported sensitivity/discomfort on palpation of this region, and the VA examiner opined the reported discomfort is at least as likely as not due to the residual scar tissue from the treatment.

Scar/disfigurement #6 is disfigurement of the Veteran's right cheek.  The December 2016 VA examiner stated this disfigurement measures 9 cm by 1 cm, with the widest portion in the lateral aspect.  The August 2015 VA examiner reported this area as two separate scars, one measuring 2 cm by 0.3 cm, and the other measuring 5 cm by 2 cm.  Both the August 2015 and December 2016 VA examiners reported hypopigmentation, and upon the December 2016 VA examination the Veteran reported tenderness to palpation of the right cheek disfigurement.  

Scar/disfigurement #7 is a vertical scar on the nasal bridge, which measures 7 cm by 0.4 cm.  See December 2016 VA examination report; August 2015 VA examination report (measures 7 cm by 0.2 cm).

Scar/disfigurement #8 is disfigurement of the Veteran's left chin.  The December 2016 VA examiner reported this area as somewhat depressed and serpentitious, measuring 7 cm by 0.2 cm at the widest part.  The August 2015 VA examiner stated this disfigurement of the left face measured 7 cm by 0.3 cm at the widest part.  The December 2016 VA examiner stated this scar had surface contour depression on palpation.

Scar/disfigurement #9 is a scar of the Veteran's left cheek measuring 5.5 cm by 0.2 cm at the widest part.  See December 2016 VA examination report.  The August 2015 VA examiner listed two scars on the Veteran's left cheek, one measured as 7 cm by 0.3 cm, and the other 1.5 cm by 0.3 cm.

Scar/disfigurement #10 is on the Veteran's left forehead, measuring 0.5 cm by 0.5 cm.  See December 2016 VA examination report; August 2015 VA examination report.  The December 2016 VA examiner stated this scar was also hypopigmented.

Scar/disfigurement #11 is a vertical scar measuring 4 cm by 0.6 cm.  See December 2016 VA examination report.

Scar/disfigurement #12 is a horizontal scar measuring 4 cm by 0.1 cm.  See December 2016 VA examination report.

Scar/disfigurement #13 is of the Veteran's left temple, measuring 2 cm by 0.4 cm.  See December 2016 VA examination report.

Scar/disfigurement #14 is of the Veteran's left temple to along the preauricular region, measuring 11 cm by 0.1 cm.  See December 2016 VA examination report.

Scar/disfigurement #15 is above the Veteran's left eyebrow, measuring 5.5 cm by 0.2 cm.  See December 2016 VA examination report.

Scar/disfigurement #16 is under the Veteran's left eye, measuring 1.5 cm by 0.3 cm.  See December 2016 VA examination report; August 2015 VA examination report.

Scar/disfigurement #17 is at the Veteran's left post-auricular crease, measuring 7 cm by 0.2 cm.  See December 2016 VA examination report.  The August 2015 VA examiner reported a scar of the Veteran's left ear measuring 4 cm by 0.3 cm.

Scar/disfigurement #18 is under the Veteran's right eye, and measures 2 cm by 0.3 cm.  See August 2015 VA examination report.

The December 2016 VA examiner stated the approximate total area of the Veteran's head, face and neck with hypopigmented areas was 11.5 cm sq.  See also August 2015 VA examination report (10 cm sq.).  Both VA examiners also reported the Veteran has a deformity of the left auricle, with loss of less than one-third of the substance of the auricle, as described regarding scar/disfigurement #5.  Further, the medical evidence of record indicates that none of the scars of the Veteran's head, face, or neck are unstable.  See December 2016 VA examination report; August 2015 VA examination report.

Both the August 2015 and December 2016 VA examiners reported the Veteran's residual scars, status post malignant melanoma, do not result in limitation of function or any functional impact.

Accordingly, the Board finds the medical evidence of record indicates the Veteran's scars and/or disfigurements of his head, face, and neck have had three characteristics of disfigurement throughout the appeal period.  The Veteran's scars/disfigurements of the head, face, and neck in combination have five or more inches (13 or more cm.) in length.  Scars/disfigurements #6 and #11 are at least one-quarter inch (0.6 cm) wide at their widest parts.  Scars/disfigurements #5 and #8 have a surface contour depressed on palpation.  

Although scars/disfigurements # 6 and #10 are hypopigmented, at most the area of hypopigmented skin has been measured as 11.5 cm sq.  See December 2016 VA examination report.  Because the area of hypopigmentation does not exceed 39 sq. cm., this hypopigmentation does not qualify as another characteristic of disfigurement.  

The Veteran contends that his service-connected scars have made his skin less flexible.  See July 2016 videoconference hearing testimony.  However, skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.) has not been shown by the medical evidence of record.  See, e.g., December 2016 VA examination report; August 2015 VA examination report.  Further, the evidence of record does not indicate that any of the Veteran's scars of the head, face, or neck are adherent to underlying tissue, have an abnormal skin texture in an area exceeding six square inches (39 sq. cm.), or underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Accordingly, a fourth characteristic of disfigurement has not been shown at any point during the appeal period.

Further, although the Veteran has visible tissue loss of his left ear (auricle) and asymmetry of his ears, no visible or palpable tissue loss or gross distortion or asymmetry of his nose, chin, forehead, eyes, eyelids, cheeks, or lips has been shown at any point during the appeal period.

Accordingly, because the Veteran's residual scars of the head, face and neck, status post malignant melanoma, have visible tissue loss and gross distortion of only one paired set of features, and no more than three characteristics of disfigurement throughout the appeal period, the Board finds the criteria for a disability rating in excess of 30 percent under Diagnostic Code 7800 have not been met.  38 C.F.R. § 4.118.

As noted above, Note (2) of Diagnostic Code 7800 indicates that tissue loss of the auricle is to be rated under Diagnostic Code 6207.  38 C.F.R. § 4.118.  Under Diagnostic Code 6207, in pertinent part, a 10 percent evaluation is warranted for deformity of one auricle, with loss of one-third or more of the substance.  38 C.F.R. § 4.78.  Here, although the Veteran's residual scars/disfigurement from his malignant melanoma include loss of part of his left ear (#5), both the August 2015 and December 2016 VA examiners indicated the Veteran has lost less than one-third of the substance of his left auricle.  Accordingly, no rating is warranted under Diagnostic Code 6207.  

Next, regarding the Veteran's residual painful scars, the Veteran contends that all of his residual scars are painful.  See September 2015 notice of disagreement.  Upon VA examination in December 2016, the Veteran reported residual sensitivity and discomfort over portions of his left outer ear, and that his left ear deformity makes it more difficult to position his left hearing aid properly, thus resulting in more irritation/discomfort in the region of the tragus.  The Veteran also reported sensitive areas over the right zygomatic arch, left forehead, and mid-anterior scalp region.  The Veteran also reported that the treatment procedures for all of his lesions resulted in discomfort during and after the treatments.  Upon VA examination in August 2015, the VA examiner found none of the Veteran's scars were painful.  Dr. Dr. D.F.M. marked in the August 2016 DBQ that none of the Veteran's scars were painful.  Upon the December 2016 VA examination, the VA examiner noted two of the Veteran's scars were painful, with tenderness to palpation of the superior aspect of the outer ear and the tragus (#5), as well as the disfigurement of the Veteran's right cheek (#6).  Accordingly, the Board finds the competent medical evidence of record does not indicate the Veteran has had more than two painful scars at any point during the appeal period.  Further, none of the Veteran's scars have been described as unstable.  See December 2016 VA examination report; August 2015 VA examination report.  Accordingly, the Board finds the criteria for an initial disability rating in excess of 10 percent for residual painful scars under Diagnostic Code 7804 have not been met.  38 C.F.R. § 4.118.  

However, the Veteran is competent to report the symptoms he experiences, including pain, as he did in the September 2015 notice of disagreement.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds it was factually ascertainable that the Veteran's two scars were painful throughout the appeal period before the Board.  Accordingly, the Board finds that entitlement to an initial 10 percent disability rating for painful scars under Diagnostic Code 7804 is warranted since the Veteran's date of claim, June 15, 2015.  38 C.F.R. 3.400(o).

Next, regarding the Veteran's scar of the posterior trunk region, although this scar (#3) is a superficial non-linear scar on the Veteran's left posterior shoulder, the December 2016 VA examiner reported this scar measures 2 cm by 1 cm, with an approximate total area of 2 sq. cm. on his posterior trunk.  As an area or areas of 929 sq. cm. or greater have not been shown, the Board finds the criteria for an initial compensable disability rating for the scar of the posterior trunk have not been met under Diagnostic Code 7802.  38 C.F.R. § 4.118.

Next, regarding the Veteran's residual linear scars not of the head, face, and neck, scars #1, #2, and #4 are shown to be linear.  However, the Board finds that the evidence of record does not indicate the Veteran experiences any disabling effects from these scars.  The evidence of record does not indicate any reports by the Veteran of disabling effects of the scars, except for a general complaint of pain or discomfort in all his scars, as discussed above.  Further, upon examination in August 2015 and December 2016, the VA examiners found no limitation of function or functional impact due to the Veteran's scars.  Accordingly, there are no disabling effects of the Veteran's linear scars of the left upper extremity, anterior chest wall, or right posterior shoulder subject to evaluation under any other appropriate diagnostic code(s).  38 C.F.R. § 4.118, Diagnostic Code 7805.  Therefore, the criteria for an initial compensable disability rating under Diagnostic Code 7805 have not been met.  38 C.F.R. § 4.118.

The Board also finds that Diagnostic Code 7801 is not for application, as the evidence of record does not indicate that any of the Veteran's residual scars, status post melanoma, are deep.  See December 2016 VA examination report; August 2015 VA examination report.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran increased initial disability ratings for his residual scars, status post malignant melanoma.  However, the Board finds entitlement to an effective date of June 15, 2015 for the grant of an initial 10 percent disability rating for residual painful scars is warranted.



ORDER

Entitlement to an initial disability rating in excess of 30 percent for residual scars, status post malignant melanoma is denied.

Entitlement to an initial disability rating in excess of 10 percent for residual painful scars, status post malignant melanoma is denied.

Entitlement to an effective date of June 15, 2015 for the grant of an initial 10 percent disability rating for residual painful scars, status post malignant melanoma is granted.

Entitlement to an initial compensable disability rating for scar of the posterior trunk region, status post malignant melanoma is denied.

Entitlement to an initial compensable disability rating for residual linear scar, status post malignant melanoma is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


